
	
		II
		112th CONGRESS
		2d Session
		S. 2065
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Mr. Kyl (for himself,
			 Mr. McCain, Mr.
			 Cornyn, Mr. Graham,
			 Mr. Rubio, Ms.
			 Ayotte, and Mr. Thune)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to modify the discretionary spending limits to take into
		  account savings resulting from the reduction in the number of Federal employees
		  and extending the pay freeze for Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Down Payment to Protect National
			 Security Act of 2012.
		2.Reduction in the
			 number of Federal employees
			(a)DefinitionIn
			 this section, the term agency has the meaning given the term
			 Executive agency under section 105 of title 5, United States
			 Code.
			(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(c)Replacement hire
			 rate
				(1)In
			 generalDuring the period described under paragraph (2), the head
			 of each agency may hire no more than 2 employees in that agency for every 3
			 employees who leave employment in that agency.
				(2)Period of
			 replacement hire rateParagraph (1) shall apply to each agency
			 during the period beginning 60 days after the date of enactment of this Act
			 through the date on which the Director of the Office of Management and Budget
			 makes a determination that the number of full-time employees employed in that
			 agency is 5 percent less than the number of full-time employees employed in
			 that agency determined under subsection (a).
				(d)WaiversThis
			 section may be waived upon a determination by the President that—
				(1)the existence of a
			 state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				3.Extension of pay
			 freeze for Federal employees
			(a)In
			 generalSection 147 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242; 5 U.S.C. 5303 note) is
			 amended—
				(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting June
			 30, 2014; and
				(2)in subsection (c), by striking
			 December 31, 2012 and inserting June 30,
			 2014.
				(b)Clarification
			 that freeze applies to Members of CongressNotwithstanding any
			 other provision of law, no adjustment shall be made under section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during the period beginning on the
			 first day of the first pay period beginning on or after February 1, 2013 and
			 ending on June 30, 2014.
			4.Reduction of
			 revised discretionary spending limits to achieve savings from Federal employee
			 provisionsParagraph (2) of
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 (2 U.S.C. 901a) is amended to read as follows:
			
				(2)Revised
				discretionary spending limitsThe discretionary spending limits for
				fiscal years 2013 through 2021 under section 251(c) shall be replaced with the
				following:
					(A)For fiscal year 2013—
						(i)for the revised security category,
				$546,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$501,000,000,000 in budget authority.
						(B)For fiscal year
				2014—
						(i)for the revised security category,
				$551,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$500,000,000,000 in budget authority.
						(C)For fiscal year
				2015—
						(i)for the revised security category,
				$560,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$510,000,000,000 in budget authority.
						(D)For fiscal year
				2016—
						(i)for the revised security category,
				$571,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$520,000,000,000 in budget authority.
						(E)For fiscal year
				2017—
						(i)for the revised
				security category, $584,000,000,000 in budget authority; and
						(ii)for the revised
				nonsecurity category, $531,000,000,000 in budget authority.
						(F)For fiscal year
				2018—
						(i)for the revised
				security category, $598,000,000,000 in budget authority; and
						(ii)for the revised
				nonsecurity category, $543,000,000,000 in budget authority.
						(G)For fiscal year
				2019—
						(i)for the revised security category,
				$610,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$556,000,000,000 in budget authority.
						(H)For fiscal year
				2020—
						(i)for the revised security category,
				$624,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$568,000,000,000 in budget authority.
						(I)For fiscal year
				2021—
						(i)for the revised security category,
				$638,000,000,000 in budget authority; and
						(ii)for the revised nonsecurity category,
				$579,000,000,000 in budget
				authority.
						.
		5.Calculation of total
			 deficit reductionSection 251A
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901a) is amended—
			(1)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by striking $1,200,000,000,000 and inserting
			 $1,073,000,000,000; and
				(B)in subparagraph
			 (D), by striking by 9 and inserting by 8;
				(2)in paragraph (4),
			 by striking On January 2, 2013, for fiscal year 2013, and in and
			 inserting In;
			(3)in paragraphs (5)
			 and (6), by striking 2013 each place it appears and inserting
			 2014; and
			(4)in paragraph
			 (7)—
				(A)by striking
			 reductions.— and all that follows through
			 Fiscal years
			 2014-2021.—On the date and inserting
			 reductions.—On the date; and
				(B)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and adjusting
			 the margin accordingly.
				
